DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims 1-7) in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022

Claim Interpretation
In the examination of the claims, the recitation of “the presence of the bacteria”, as recited in claim 1 and claim 5, and “the bacteria are present”, as recited in claim 7 and claim 8, is interpreted to mean the collective plurality of Ureaplasma parvum genotype SV3 and/or Ureaplasma parvum genotype SV6; Gardnerella vaginalis; and Lactobacillus iners.  This is consistent with the teachings of the specification (e.g.:  page 8) which provides that the presence of the three different bacteria in a sample is indicative of a high risk of infection-associated sPTB.

Information Disclosure Statement
The listing of references in the specification (see pages 40-41 of the Specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless these references have been cited by the examiner on form PTO-892, they have not been considered.

Objection to the Specification
Failure to Comply with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below:  
there does not appear to be any submitted/entered Sequence Listing association with the application as originally filed;
the speciation provides (e.g.:  page 21) biological sequences that are not accompanied by any sequence identifier (i.e.:  SEQ ID NO: ) from an entered sequence listing.

In order to comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825), Applicant must submit, as appropriate, a CRF copy of a Sequence Listing containing all sequences disclosed in the application, an amendment directing the entry of the Sequence Listing into the specification, an amendment directing the insertion of the SEQ ID NOs into the appropriate pages of the specification and a letter stating that no new matter is included in the Sequence Listing.

Objection to the Specification
The disclosure is objected to because of the following informalities: The specification includes Tables (e.g.:  pages 23, 24, 27, 29 30) which included illegible text.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites the phrase “woman having a infection-associated”, where the phrase “woman having an infection-associated” is correct.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is unclear over the stated purpose of the claimed method as recited in the preamble in light of the required practical steps of the claim.  The methods is for “treating a pregnant woman at risk for …sPTB”, however the relevant treatment step in step b) is recited as “if the bacteria are present, giving the pregnant woman antibiotic therapy to eliminate the bacteria”.  Where the step a) requires only testing for the presence of the bacteria, the claims do not in fact require that the bacteria are present and detected.  Where the treatment is conditional upon the presence of the bacteria, but there is no practical step which requires that the bacteria is present, it is unclear now the methods encompassed by the claims accomplish the stated purpose of the claims.
Claim 7 is unclear over the stated purpose of the claimed method as recited in the preamble in light of the required practical steps of the claim.  The methods is for “reducing the risk of a pregnant woman having a infection-associated … sPTB”, however the relevant treatment step in step b) is recited as “if the bacteria are present, giving the pregnant woman antibiotic therapy to eliminate the bacteria and therefore reduce the risk of sPTB”.  Where the step a) requires only testing for the presence of the bacteria, the claims do not in fact require that the bacteria are present and detected.  Where the treatment (and concomitant risk reduction) is conditional upon the presence of the bacteria, but there is no practical step which requires that the bacteria is present, it is unclear now the methods encompassed by the claims accomplish the stated purpose of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas and natural phenomena.  This judicial exception is not integrated into a practical application as detailed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong 1. Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims are directed to “determining” (i.e.:  a “risk” in claim 1, and a need for treatment in claim 5), the claims recite an abstract idea.  The “determining” is the analysis of data or information to reach a conclusion; it is making a judgement based on collected evidence.  Additionally the claims are directed to an asserted natural phenomenon which is the association of the presence of particular bacteria with a resulting spontaneous pre-term birth (sPTB). 

Step 2A, prong 2. The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require any particular practical steps related to the determination of sPTB risk or the need for treatment thereof.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No - The claims recite only steps testing for the presence of the recited bacteria, which was routine and conventional in the related art.  For example, Ma et al (2012) teaches methods comprising the comprehensive detection of bacteria using culture-independent methods to provide a complete analysis of bacteria in the vaginal microbiome.  Additionally, WO 2016/095789 A1 (cited on the IDS of 09/17/2020) teaches analyses of vaginal swab samples to detect the presence of a plurality of bacteria including G. vaginalis, L. iners, and U. parvum having the 16S rRNA sequence that is AB069823.1 which is serovar 6.  

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker (akin to the bacteria detection steps of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.
So even where a practical step of the claim may require deetction steps using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data (specifically genetic information) to be used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/095789 A1(Chim et al; cited on the IDS of 09/17/2020).
In the rejection of claims as anticipated by the cited prior art, the required practical limitations of the claimed methods are noted.  The claims recite steps related to the analysis of the presence of particular bacteria (i.e.:  step a) in each of claims 1, 5, 6 and 7), but the claims do not require that the recited combination of bacteria is in fact present and detected.  The claims encompass testing for the presence of the bacteria, and finding that the bacteria are not present.  Where any subsequent steps of the claims are predicated on the presence of the bacteria (e.g.:  the recitation of “if the bacteria are present, giving the pregnant woman antibiotic therapy to eliminate the bacteria” in claim 6), such steps are not performed when the presence of the bacteria is not detected.
Relevant to the limitations of the rejected claims, Chim et al teaches methods comprising testing a vaginal swab sample (e.g.:  p.6) for the presence of a plurality of bacteria including Ureaplasma parvum, Gardnerella vaginalis, and Lactobacillus iners (e.g.:  p.79-80).  The vaginal swab of Chim et al meets the “vaginal fluid sample” for the rejected claims (see for example p.11 and p.33 of the instant specification).  Additionally, where the instantly rejected claims require Ureaplasma parvum SV3 and/or SV6, Chim et al teaches methods that include Ureaplasma parvum with a 16S rRNA sequence that is GenBank Accession No. AB069823.1, which is SV6.
The instant rejection is made on an interpretation of the claims which include testing for, but not detecting, the recited bacteria.  Here it is noted that Chim et al includes a disclosure that any of the bacteria may be absent in a sample from the subject (e.g.:  p.44).  
Relevant to the limitations of claim 3, Chim et al teaches that bacterial detection can be performed by qPCR (e.g.:  p.44 and p.52).
Relevant to the limitations of claim 4, Chim et al teaches the analysis of subjects in a range that includes subjects with the require gestational age (e.g.:  p.80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/095789 A1(Chim et al; cited on the IDS of 09/17/2020) in view of Holst et al (1994).
As noted earlier in this Office Action, in the rejection of claims as rendered obvious by the cited prior art, the required practical limitations of the claimed methods are noted.  The claims recite steps related to the analysis of the presence of particular bacteria (i.e.:  step a) in each of claims 1, 5, 6 and 7), but the claims do not require that the recited combination of bacteria is in fact present and detected.  The claims encompass testing for the presence of the bacteria, and finding that the bacteria are not present.  Where any subsequent steps of the claims are predicated on the presence of the bacteria (e.g.:  the recitation of “if the bacteria are present, giving the pregnant woman antibiotic therapy to eliminate the bacteria” in claim 6), such steps are not performed when the presence of the bacteria is not detected.
Relevant to the limitations of the rejected claims, Chim et al teaches methods comprising testing a vaginal swab sample (e.g.:  p.6) for the presence of a plurality of bacteria including Ureaplasma parvum, Gardnerella vaginalis, and Lactobacillus iners (e.g.:  p.79-80).  The vaginal swab of Chim et al meets the “vaginal fluid sample” for the rejected claims (see for example p.11 and p.33 of the instant specification).  Additionally, where the instantly rejected claims require Ureaplasma parvum SV3 and/or SV6, Chim et al teaches methods that include Ureaplasma parvum with a 16S rRNA sequence that is GenBank Accession No. AB069823.1, which is SV6.
The instant rejection is made on an interpretation of the claims which include testing for, but not detecting, the recited bacteria.  Here it is noted that Chim et al includes a disclosure that any of the bacteria may be absent in a sample from the subject (e.g.:  p.44).  
Relevant to the limitations of claim 3, Chim et al teaches that bacterial detection can be performed by qPCR (e.g.:  p.44 and p.52).
Relevant to the limitations of claim 4, Chim et al teaches the analysis of subjects in a range that includes subjects with the require gestational age (e.g.:  p.80).
Chim et al does not address a method where a testing step also tests for the presence of Fusobacterium nucleatum.  However testing for Fusobacterium nucleatum in vaginal samples in the context or preterm birth was know in the art and is taught by Holst et al.
Holst et al teaches that a variety of microorganisms are associated with abnormal outcomes of pregnancy, including preterm birth.  Relevant to the rejection of claim 5, Holst et al teaches the analysis of vaginal samples (e.g.:  p.177 – Sampling) that includes testing for the presence of Fusobacterium nucleatum (e.g.:  p.177- Diagnosis of BV).  Relevant to the instant rejection, and the interpretation of the breadth of the claims as noted above, Holst et al specifically teaches (e.g.:  Table 3) that while detecting the presence of Fusobacterium nucleatum is over-represented in preterm delivery cases, there are also control subject in which Fusobacterium nucleatum is not detected.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have included testing for the presence of Fusobacterium nucleatum as taught by Holst et al, in the methods taught by Chim et al which include testing for the presence of Ureaplasma parvum SV6, Gardnerella vaginalis, and Lactobacillus iners.  The skilled artisan would have ben motivated to test for Fusobacterium nucleatum based on the expressed teachings of Holst et al that BV associated microorganisms, including Fusobacterium nucleatum, , were significantly associated with preterm delivery.  The skilled artisan would have had a reasonable expectation of success in not detecting the presence of the bacteria (as consistent with the interpretation of the breadth of the claimed methods) based on the expressed teachings of Holst et al that a plurality of samples tested indicate that absence of the bacteria.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A variety of related prior art teaches the analysis of bacteria in the vaginal microbiome that may be associated with preterm birth.  
Hassan et al (2005) teaches a study in which Gardnerella vaginalis was the commonest bacterial pathogen isolated from women with preterm delivery, and further teaches that  a variety of bacterial vaginosis associated microorganisms, including Fusobacterium nucleatum, and Gardnerella vagianalis have been found to be significantly associated with preterm labour, and that some studies recommended the use of metronidozle for pregnant women with bacterial vaginosis to decrease the risk of preterm labour associated with bacterial vaginosis.  
Kindinger et al (2017) teaches that the presence of Lactobacillus iners can be associated with increased risk of preterm birth and warrants heighted surveillance.  
 Payne et al (2016) teaches the detection of Ureaplasma parvum SV3 and SV6 as overrepresented in subjects with preterm delivery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634